Title: 12th.
From: Adams, John Quincy
To: 


       Training day for the alarm list. From 16 to 60 years the inhabitants of this Common-wealth, are subjected to the duties of militia-men: As a student of Harvard University, I shall be exempted for three years: for all the sons of Harvard are considered as students at that seminary untill they commence masters of arts.
       This forenoon I finish’d the first volume of Robertson’s Charles V. and as I read now in connection with my studies, I shall not proceed with the other volumes. In the afternoon I took up Vattels’ law of nature and of nations.
      